Citation Nr: 1616461	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision, which in pertinent part, denied service connection for left ear hearing loss.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2012, and perfected a timely appeal of this decision in August 2013.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  

Following his hearing, and by way of the February 2016 rating decision, the Veteran's claim for service connection for left ear hearing loss was granted, and evaluated as noncompensably disabling, effective August 31, 2015.  


FINDINGS OF FACT

1.  In the February 2016 rating decision, the AOJ granted the Veteran's claim for service connection for left ear hearing loss, rating it as noncompensably disabling, effective August 31, 2015.  The Veteran was notified of this decision in February 2016.  

2.  The grant of the Veteran's claim for service connection for left ear hearing loss resolved the matter on appeal.  


CONCLUSION OF LAW

As there remains no case in controversy, the criteria for dismissal of the appeal for entitlement to service connection for left ear hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d) (2015).

The record reflects that in the November 2011 rating decision, the AOJ denied the Veteran's claim seeking service connection for left ear hearing loss.  The Veteran filed an NOD with this decision in May 2012, and perfected a timely appeal of this decision in August 2013.  

In a February 2016 rating decision, the AOJ granted the Veteran's claim seeking service connection for left ear hearing loss.  As such, under 38 C.F.R. § 20.101, the Board does not have jurisdiction to address a claim of entitlement to service connection for left ear hearing loss, since this claim has been granted in full and there is no longer an issue in controversy.  

As there remain no allegations of errors of fact or law for appellate consideration the claim must be dismissed.  38 U.S.C.A. § 7105 (West 2014).  


ORDER

The appeal of entitlement to service connection for left ear hearing loss is dismissed.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


